Citation Nr: 1243193	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  07-37 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating higher than 20 percent for chronic low back strain, with degenerative joint disease L5/S1.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to April 1995.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which increased the Veteran's disability rating for his service-connected back disability to 20 percent, effective August 2007.  

The Veteran submitted a timely notice of disagreement and substantive appeal with respect to the disability rating assigned to his service-connected back disability, thereby perfecting an appeal as to that issue.  On his November 2007 substantive appeal, submitted via VA Form 9, the Veteran requested a Board hearing in conjunction with his claim, which he stated could be conducted at his local RO or via video conference.  Notice of the scheduled hearing was sent to the Veteran's address of record; however, he did not report to the scheduled hearing and he has not provided good cause as to why a new hearing should be scheduled.  The Board finds that all due process has been satisfied with respect to the veteran's right to a hearing.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking a disability rating higher than 20 percent for his service-connected chronic low back pain disability.  

He filed his increased rating claim in August 2007 and was subsequently afforded a VA examination in September 2007.  The RO awarded the 20 percent rating, effective from August 2007, based upon the findings of the September 2007 VA examination.  However, the Veteran has asserted that his low back disability warrants a rating higher than 20 percent.  

The Veteran, through his representative, has asserted that the September 2007 VA examination was inadequate because the VA examiner did not review the claims file in conjunction with the examination and did not address the Veteran's functional loss on use or during flare-ups.  See February 2008 Statement of Accredited Representative in Appealed Case.  Review of the September 2007 VA examination report, indeed, reflects that the examiner noted the claims folder was not available review and that the examiner did not estimate the Veteran's functional impairment during flare-ups, despite the Veteran's report of suffering from flare-ups on a weekly basis.  In addition to the foregoing, the Board notes that more than five years have passed since the last VA examination was conducted, there is no subsequent medical examination of record that evaluates the Veteran's service-connected disability.  

Therefore, the Board finds that a remand is required in this case for an updated VA examination to be conducted to evaluate the Veteran's service-connected low back disability and to give the examiner an opportunity to review the claims file.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered contemporaneous); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one).  

Finally, the Board notes that the evidentiary record contains VA treatment records dated from 2000 to 2008.  At the September 2007 VA examination, the Veteran reported that he received his medical care at VA; however, neither the paper nor the paperless claims file contains any VA treatment records dated from 2008 to the present.  Therefore, the Board finds that, upon remand, any outstanding treatment records regarding the Veteran's low back disability should be requested and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA outpatient treatment records dated from 2008 to the present and associate them with the claim file.  Any negative responses to attempts to obtain this evidence should be documented in the claims file.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the current nature and severity of his chronic low back strain, with degenerative joint disease L5/S1.  Any indicated evaluations, studies, and tests should be conducted.  The claims folder must be made available to the examiner for review prior to the examination, and the examination report should reflect that review of the record was accomplished.  

The examination of the spine should include range of motion studies.  With regard to range of motion testing, the examiner should report at what point (in degrees) that pain is elicited as well as whether there is any other functional loss due to weakened movement, excess fatigability or incoordination.  The examiner should specifically state if ankylosis and muscle spasm are present.  The examiner should report any specific information as to the frequency and duration of incapacitating episodes in the past 12 months, and a description of all neurologic manifestations, to include, but not limited to, radiating pain into an extremity, and bowel or bladder impairment.  

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).   

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


